COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00261-CV


CHARLES F. STARK; BARRON,                                          APPELLANTS
STARK & SWIFT CONSULTING
ENGINEERS, L.P.; AND
CENTURION AMERICAN
CONSTRUCTION ENTERPRISES,
L.L.C.

                                        V.

GRAHAM ASSOCIATES, INC.                                               APPELLEE


                                     ----------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CV13-1135

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      We have considered the “Petition for Permission to Appeal Interlocutory

Order” filed by Charles F. Stark, Barron, Stark & Swift Consulting Engineers,

L.P., and Centurion American Construction Enterprises, L.L.C.          Given the

requirement that we strictly construe section 51.014, we decline to entertain this


      1
       See Tex. R. App. P. 47.4.
appeal, and we hereby dismiss it.      See Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(d)–(f) (West 2015); Tex. R. App. P. 43.2(f); Rogers v. Orr, 408 S.W.3d
640, 642 (Tex. App.—Fort Worth 2013, pet. denied) (“We strictly construe a

statute authorizing an interlocutory appeal because it is an exception to the

general rule that only final judgments are appealable.”).



                                                   PER CURIAM

PANEL: WALKER, GARDNER, and GABRIEL, JJ.

DELIVERED: August 18, 2016




                                         2